Exhibit 10.1


CONSULTING AGREEMENT AND RELEASE




This Consulting Agreement and Release (“Agreement”) is between HollyFrontier
Corporation and HollyFrontier Payroll Services, Inc., on behalf of themselves
and their respective parents, subsidiaries, and affiliates (collectively, the
“Company”), and me, James Stump. By signing this Agreement, I am agreeing to
release all claims against the Company, and promising not to sue the Company in
the future, all as described in more detail below. In exchange for my agreements
and promises and the timely execution (and non-revocation) of the release of
claims in the form set forth as Attachment B (the “Release”) which attachment is
part of this Agreement, the Company has agreed to pay me Benefits (set forth on
Attachment A) which I understand I would not receive unless I sign this
Agreement. I acknowledge and agree to the following:


1.Retirement. I understand that my final day of active employment with the
Company will be on my Retirement Date set forth on Attachment A, which
attachment is part of this Agreement. All salary and other benefits will cease
at that time, except as otherwise provided in this Agreement.


2.Benefits. I understand that I am being separated from the payroll and that I
have been offered Benefits (set forth on Attachment A) in exchange for signing
and complying with the terms of this Agreement. This payment is subject to taxes
and customary withholdings and will be paid within the time period set forth on
Attachment A. I understand that payment will cease upon my breach of any part of
this Agreement.


3.Release of Claims. I understand and agree that this Agreement is conditioned
upon my timely execution and non-revocation of the Release. If I do not execute
and return the Release to the HR Contact identified on Attachment A prior to
July 3, 2020 (but no earlier than my Retirement Date), or if I revoke the
Release within the revocation period set forth in the Release, this Agreement
will be null and void, the Company will have no obligations hereunder, and my
employment will end on my Retirement Date.
 
4.Legal Action and Legal Fees. I understand that I must pay the Company’s legal
fees if I sue the Company for any claims waived and/or released in the Release
or otherwise break my promises in this Agreement. I understand that I do not
have to pay the Company’s legal fees under this paragraph, and that I will not
be penalized in any way, if I challenge only my waiver and/or release of age
discrimination claims under the Age Discrimination in Employment Act (ADEA).


5.Cooperation. I agree, upon the Company’s request, to reasonably cooperate in
any Company or government investigation, arbitration and/or litigation regarding
events that occurred during my employment with the Company. I understand that
the Company will compensate me for any reasonable expenses I incur as a result
of such cooperation, as long as I request such compensation in advance and in
writing.


6.Certain Obligations. I understand that after my Retirement Date, I continue to
be bound by my other obligations and promises to the Company, including, but not
limited to, the obligations contained in the Company’s Code of Business Conduct
and Ethics (the “Code”), and any intellectual


Consulting Agreement and Release – Stump

--------------------------------------------------------------------------------

Exhibit 10.1


property agreements signed by me, except as specifically modified by this
Agreement. I also understand that this Agreement does not, however, limit me
from providing information to the U.S. Securities and Exchange Commission and/or
the Occupational Safety and Health Administration as part of a whistleblower
action and/or a report of possible violation(s) of any federal securities law.


I affirm my obligation to the Company not to disclose to any third party
non-public Company information. I understand that this paragraph shall not apply
to information that is required to be disclosed by law or to information
provided to a government agency or entity acting in its official capacity.


7.Return of Property. In accordance with my existing and continuing obligations
to the Company (including those obligations arising under the Code and any
confidentiality, intellectual property and/or other agreements that I have
previously signed), except as otherwise agreed to with the Company in writing, I
agree that I have returned or will immediately return to the Company, within
five (5) days of my execution of this Agreement or on my Retirement Date
(whichever is later), all Company property, including building passes, credit
cards, keys, telephones, company files, documents, records, computer access
codes, computer programs, instruction manuals, business plans, and other
property that I received, prepared, or helped to prepare in connection with my
employment with the Company. I also agree that I will not keep and have not kept
any copies, duplicates, reproductions, computer disks, or excerpts of any
confidential or proprietary Company materials, documents or trade secrets.


8. Confidential Information. I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), unless an officer of the Company authorizes me to
do so in writing. I will obtain the Company’s written approval before publishing
or submitting for publication any material (written, verbal, or otherwise) that
relates to my work while at the Company and/or that incorporates any Proprietary
Information. I reaffirm that all Proprietary Information that I may have
prepared or acquired during my employment is the sole property of the Company.
The term “Proprietary Information” means and includes all confidential and/or
proprietary knowledge, data or information of the Company, including trade
secrets, inventions, ideas, processes, formulas, data, programs, know-how,
improvements, discoveries, developments and designs and techniques. It also
includes business information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, prices and costs, suppliers and customers as well as
information regarding the identity, skills and compensation of other employees
of the Company.


9. Statements Concerning the Company. I agree to refrain from publishing any
oral or written statements about the Company or its directors, officers,
employees, consultants, agents or representatives that (a) are slanderous,
libelous or defamatory, or (b)  place the Company or any of its directors,
officers, employees, consultants, agents or representatives in a false light
before the public. Similarly, the Company shall refrain from publishing any oral
or written statements about me that (a) are slanderous, libelous or defamatory,
or (b) place me in a false light before the public. The foregoing shall not be
violated by truthful statements in response to legal process, required


Consulting Agreement and Release – Stump    2

--------------------------------------------------------------------------------

Exhibit 10.1


governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings). A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded to me and to the Company under this
provision are in addition to any and all rights and remedies otherwise afforded
by law.
 
10.Update Social Media Sites. Within five (5) days following my Retirement Date,
I will update any social networking sites, including, but not limited to,
Twitter, Facebook, and LinkedIn, to indicate that I am no longer employed by the
Company. In addition, within five (5) days following the Consulting Period (as
defined below), I will update any social networking sites, including, but not
limited to, Twitter, Facebook, and LinkedIn, to indicate that I am no longer
affiliated the Company.


11.Non-solicitation. I agree that from and after the date I receive this
Agreement and for two (2) years after my Retirement Date, I will not, either
directly or through others, (a) solicit or attempt to solicit, or assist any
other person in soliciting, any employee of the Company to end his or her
relationship with the Company; (b) recruit, hire or attempt to recruit or hire,
or assist any other person in recruiting or hiring, any employee of the Company
for a competing business; or (c) solicit, or assist any other person in
soliciting, any consultant, vendor, contractor or customer of the Company, with
whom I had contact or whose identity I learned as a result of my employment with
the Company, to diminish or materially alter its relationship with the Company.
I also will not provide the names or any other information about any employees
of the Company to any person, recruiter or competing business. I understand and
agree that for purposes of this Agreement, a customer is any person or entity to
which the Company has provided goods or services at any time during the two (2)
year period before my Retirement Date.


12.
Consulting.



a.
For the nine (9) month period beginning on July 1, 2020 and ending on March 31,
2021 (the “Consulting Period”), the Company will pay me a retainer of $49,000
per month in accordance with the standard payroll practice of the Company to
provide up to 80 hours of services per month to the Company or its subsidiaries
as requested by the Company from time to time. I will submit an invoice to the
Company within five (5) business days following the end of each month that
contains a description of the services provided during the calendar month to
which the invoice relates. At the request of the Company, I will also submit
reasonable documentation evidencing the work performed during a prior calendar
month. Subject to reasonable prior approval of the Company, the Company shall
pay or reimburse me for all reasonable (in type and amount) and necessary
business expenses incurred by me in the course of providing consulting services
for the Company. I will furnish the Company with the documentation required by
the Internal Revenue Code of 1986, as amended (or by any successor revenue
statute) and the regulations thereunder in connection with all such expenses,
including, without limitation, all approved business travel and entertainment
expenses.





Consulting Agreement and Release – Stump    3

--------------------------------------------------------------------------------

Exhibit 10.1


b.
Notwithstanding the foregoing, the retainer arrangements set forth in this
Agreement may be terminated at any time by the Company or me, with or without
cause; provided, however, that if the Company terminates the retainer
arrangements set forth in this Paragraph 12 without “cause” (as defined below)
or I terminate this Agreement due to an act of cause by the Company, the Company
shall pay me the unpaid retainer payment, at $49,000 per month, for the
remainder of the nine (9) month term; in accordance with the standard payroll
practice of the Company; provided, however, any retainer that remains unpaid as
of March 1, 2021 will be paid no later than March, 15, 2021; provided, further,
that if I terminate this Agreement other than due to an act of cause by the
Company or the Company terminates this Agreement for cause, I will forfeit any
unpaid and unearned retainer payment and any unvested equity awards held at such
time. For purposes of this Paragraph 12, “cause” is defined as: (i) a party’s
material breach of this Agreement to the extent such breach remains uncured
after the other party has given such party notice in writing thereof and such
party has failed to cure such breach within ten (10) business days; or (ii) a
party’s fraud, forgery, misrepresentation, dishonesty, errors or omissions that
materially and adversely affects the other party. For purposes of section 409A
of the Internal Revenue Code of 1986, as amended, (the “Code”) each installment
payment payable pursuant to this Paragraph 12.b. will be treated as a separate
payment.



c.
In performing my obligations, I will comply with all applicable laws and with
all applicable orders, rules and regulations of all duly constituted
authorities.



d.
For purposes of providing the services to the Company and its subsidiaries, I
shall at all times be an independent contractor during the Consulting Period.
Nothing in this Agreement shall be construed as creating the relationship of
principal and agent, or employer and employee, between the Company and me. I
shall have no authority to hire any persons on behalf of the Company, and any
person whom I may employ shall be deemed to be solely my employee. I shall have
control and management of the work under this Agreement, and no right is
reserved to the Company to direct or control the manner in which the work is
performed, as distinguished from the result to be accomplished. Nothing herein
contained shall be construed to authorize me to incur any debt, liability or
obligation of any nature for or on behalf of the Company. I agree, however, that
any services I perform for the Company shall be completed and delivered
reasonably in accordance with instructions delivered to me by the Company from
time to time and consistent with the policies and practices of the Company.
Neither I nor my agents or employees, if any, shall be eligible to participate
in any benefits or privileges given or extended by the Company to its employees,
including, but not limited to, pension, profit sharing, workers’ compensation
insurance, unemployment insurance, other insurance, health, medical, life or
disability benefits or coverage, or paid time off. I agree to be solely
responsible for my acts or omissions and the acts and omissions of my employees,
if any, including acts or omissions during the performance of services pursuant
to this Agreement.





Consulting Agreement and Release – Stump    4

--------------------------------------------------------------------------------

Exhibit 10.1


e.
All proprietary technology and all financial, operating, and training ideas,
processes, and materials, including works of expression and all copyrights in
such works, relating to the Company’s current or potential business, that are
developed, written, conceived of, or improved upon by me, singly or jointly, in
connection with, as a result of, or otherwise incident to the performance of
this Agreement, shall be the sole property of the Company. Accordingly, I will
disclose, deliver, and assign to the Company all of my right, title and interest
in and to such patentable inventions, discoveries, and improvements, trade
secrets, and all works subject to copyright. I agree to execute all documents
and patent applications, to make all arrangements necessary to further document
such ownership and/or assignment, and to take whatever other steps may be needed
to give the Company the full benefit of them, both during the term of this
Agreement and thereafter. I specifically agree that all copyrighted materials
generated or developed as a result of my services under this Agreement,
including, but not limited to, computer programs and documentation, shall be
considered works made for hire under the copyright laws of the United States and
that they shall, upon creation, be owned exclusively by the Company.



f.
Unless approved by the Company, all services under this Agreement shall be
provided by me and by no other person.



13.Non-Competition. The Company has provided me with access to Company
Proprietary Information and will continue to provide me with access to new
Company Proprietary Information during the period of my consulting duties
described in Paragraph 12. I acknowledge and agree that I will have access to
and know the Company’s Competitors as of the Retirement Date. Further, I
acknowledge and agree that I have voluntarily agreed to the covenants set forth
in this Paragraph 13. I further agree and acknowledge that the limitations and
restrictions set forth herein, including geographical and temporal restrictions
on certain competitive activities, are reasonable in all respects and not
oppressive, shall not cause me undue hardship, and are material and substantial
parts of this Agreement intended and necessary to prevent unfair competition and
to protect the Company’s Proprietary Information, goodwill and substantial and
legitimate business interests.


a.
I agree that, following my Retirement Date and prior to and including March 31,
2021, I will not, without the prior written approval of the Chief Executive
Officer of the Company, directly or indirectly, for me or on behalf of or in
conjunction with any other person or entity of any nature:

 
i.
Directly or indirectly own, manage, operate, join, become an officer, director,
employee or consultant of, or otherwise be affiliated with any Competitor; or



ii.
Appropriate any Business Opportunity of, or relating to, the Company located in
the Market Area.



b.
The covenants in this Paragraph 13, and each provision and portion hereof, are
severable and separate, and the unenforceability of any specific covenant (or
portion



Consulting Agreement and Release – Stump    5

--------------------------------------------------------------------------------

Exhibit 10.1


thereof) shall not affect the provisions of any other covenant (or portion
thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.
c.
For purposes of this Paragraph 13, the following terms shall have the following
meanings:



i.
“Business Opportunity” shall mean any commercial, investment or other business
opportunity relating to a Competitor.



ii.
“Competitor” shall mean any direct competitor to the Company’s refinery
business, which shall include the refining of petroleum regardless of the end
product (whether gasoline, diesel fuel, jet fuel, specialty lubricant products,
specialty and modified asphalt or other refined products) or the manufacturing
of renewable hydrocarbon biofuels (whether renewable diesel, renewable gasoline
or other product), as of the Retirement Date.



iii.
“Market Area” shall mean the United States.



14.Applicable Law. The laws of the State of Texas apply to this Agreement.


15.Enforceability. This Agreement is valid, even if any section or term is not
enforceable. In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held to be unenforceable under the
governing law, the rest of the Agreement shall continue to apply.


16.Waiver of Right to a Trial by Jury; Injunctive Relief. I understand that
pursuant to this Agreement, I am giving up my right to a trial by jury. The
Company also waives its right to a trial by jury. However, I recognize and agree
that because of the difficulty of measuring economic losses to the Company as a
result of a breach or threatened breach of the covenants set forth Paragraphs 8,
9, 11 and 13, and because of the immediate and irreparable damage that would be
caused to the Company for which it would have no other adequate remedy, the
Company shall be entitled to enforce such covenants, in the event of a breach or
threatened breach, by injunctions and restraining orders from any court of
competent jurisdiction, without the necessity of showing any actual damages or
that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall not be the Company’s exclusive remedy for a breach or threatened
breach of the covenants set forth Paragraphs 8, 9, 11 and 13, but instead shall
be in addition to all other rights and remedies available to the Company at law
and equity.


17.Successors and Assigns. This Agreement is binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company and their successors and assigns. In the event of the material
breach of this Agreement by the Company or any successor to


Consulting Agreement and Release – Stump    6

--------------------------------------------------------------------------------

Exhibit 10.1


the Company upon or following a “Change in Control” (as such term is defined in
the Equity Awards described in Attachment A), the amounts payable upon a
termination by the Company without cause contemplated in Section 12.b., and the
benefits specified in Attached A (specifically, the pro-rated annual incentive
bonus and vesting of the Equity Awards), to the extent such benefits were not
previously paid or provided, will be paid within 60 days of such breach;
provided, that, I must provide written notice to the Company or such successor
of such breach within 15 days of its occurrence and the breach must remain
uncured by the Company or such successor for 30 days.


18.Entire Agreement. This Agreement and its attachments contain the entire
agreement between the Company and me concerning the separation of my employment,
except as set forth in Paragraph 6 above. In deciding to sign this Agreement, I
am not relying on any statements or promises except those found in this
Agreement. Except as set forth in Paragraph 6 above, this Agreement replaces any
prior agreements between the Company and me dealing with the same subjects.


19.Consultation with an Attorney. The Company has advised me to consult with an
attorney, at my own expense, before signing this Agreement, and I have had the
opportunity to do so.


20.Reaffirmation. If asked by the Company to re-execute and reaffirm my
obligations under this Agreement (including the Release) on or after my
Retirement Date, I agree to do so as one of my obligations under this Agreement
and as a condition of receiving the Benefits set forth on Attachment A.


21.MMSEA. I have not, as of today, incurred any medical expenses as a Medicare
beneficiary, and am not aware of any medical expenses that Medicare has paid on
my behalf and for which the Company may be liable.


22.Mediation and Arbitration. With the exception of any alleged violation of
Paragraphs 8, 9, 11 or 13 of this Agreement, any other controversy, dispute or
claim arising out of or relating to this Agreement or its breach will first be
settled through good faith negotiation. If the dispute cannot be settled through
negotiation, the Company and I agree to attempt in good faith to settle the
dispute by mediation administered by JAMS. If the Company and I are unsuccessful
at resolving the dispute through mediation, we agree to binding arbitration
administered by JAMS pursuant to its Employment Arbitration Rules & Procedures
and subject to JAMS Policy on Employment Arbitration Minimum Standards of
Procedural Fairness. Judgment on the award may be entered in any court having
jurisdiction.


23.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Electronic copies of signatures shall be deemed to be
original.


[REST OF PAGE INTENTIONALLY LEFT BLANK]


Consulting Agreement and Release – Stump    7

--------------------------------------------------------------------------------

Exhibit 10.1




BY SIGNING THIS AGREEMENT, I STATE THAT: (A) THE COMPANY ADVISED ME TO CONSULT
AN ATTORNEY, AT MY OWN EXPENSE, AND THAT I HAVE HAD AN OPPORTUNITY TO DO SO
BEFORE SIGNING THIS AGREEMENT; AND (B) THIS AGREEMENT IS WRITTEN IN A CLEAR AND
STRAIGHT-FORWARD MANNER, THAT I UNDERSTAND ITS TERMS, AND THAT I HAVE MADE A
VOLUNTARY DECISION TO SIGN IT.




Agreed to and accepted by, on this 25th day of February, 2020.




             EMPLOYEE:
    


/s/ James M. Stump    
James M. Stump




Agreed to and accepted by, on this 27th day of February, 2020.






HollyFrontier Corporation
HollyFrontier Payroll Services, Inc.
            


/s/ Michael C. Jennings    
Michael C. Jennings
CEO and President
    







ATTACHMENT A


Employee Name:             James Stump


Job Title:                 SVP, Refining


Retirement Date:
June 30, 2020



Local HR Contact:
Dale Kunneman



Benefits



The benefits noted in this section are conditioned upon your execution of the
Agreement, your execution and non-revocation of the Release, and your continued
employment through the Retirement Date. In addition, to be eligible for benefits
noted on this Attachment A, you must satisfactorily perform your duties and
remain in good standing with the Company through your Retirement Date.


Annual Incentive Bonus:
You will receive a pro-rated bonus based on nine months of service during the
current performance period. Payment will be based on your actual performance and
that of the Company, in each case as certified by the Compensation Committee of
the Board of Directors in the fourth quarter of 2020. The pro-rated bonus will
be paid within 45 days after such certification. The pro-rated bonus will be
payable to you and reported on a Form W-2 and is subject to taxes and other
withholdings.


Vesting of Long-Term Incentive Awards:
If you continuously comply with the restrictions set forth in Paragraphs 8, 9,
11 and 13 and continue to perform the consulting services set forth in Paragraph
12 (and such consulting arrangement is not terminated by the Company for cause)
until March 31, 2021, then, on March 31, 2021, you will become fully vested in,
and the restrictions will lapse on, the following awards (the “Equity Awards”)
granted to you by HollyFrontier Corporation (and such awards will not be
forfeited on your Retirement Date):


Restricted Stock Units


Grant Date        Restricted Stock Units That Vest
November 7, 2017    3,939 (third tranche)    
November 6, 2018    5,090 shares (second and third
tranche)                                    
Performance Share Units


Grant Date        Performance Stock Units That Vest
November 7, 2017    11,815 (at target)    
November 6, 2018    7,635 (at target)        


You acknowledge that the performance share units are being settled at target (in
the amounts set forth above), and you will not be entitled to any additional
shares based on certification of the performance goals set forth in the
applicable award agreement by the Compensation Committee at a later date.
Notwithstanding anything to the contrary in the award agreements evidencing the
equity awards set forth above, you will not be entitled to the vesting or
settlement of any awards during the Consulting Period. Any awards that would
vest pursuant to their terms during the Consulting Period will instead vest on
March 31, 2021 subject to your continued performance of the consulting services
set forth in Paragraph 12 (and provided such consulting arrangement is not
terminated by the Company for cause). In the event such consulting arrangement
is terminated by the Company for cause such awards will be immediately forfeited
to the Company and become null and void.


Settlement of these restricted stock units and performance units will be subject
to tax withholdings and reported as income on a Form W-2.


Any other long-term incentive awards you hold as of your Retirement Date will
become null and void on your Retirement Date.
  
COBRA Premiums:
The Company will provide to you a lump sum payment of $23,757.36 on your
Retirement Date to cover 12 months of COBRA premiums. The amount will be payable
to you and reported on a Form W-2, subject to taxes and other withholdings. The
amount will be paid within thirty days after the latter of the date you sign
this Agreement and the date you sign the Release (assuming you do not
subsequently revoke the Release during the revocation period). You may use that
payment to continue coverage under COBRA, to purchase other health care
coverage, or for any other purpose. The regular COBRA procedures and rules will
apply, and full COBRA premiums will be charged for continuation coverage for
yourself and eligible dependents.


Unconditional Benefits


COBRA Coverage:
If you wish to participate in COBRA, you have 60 days from the termination of
your current health benefits to make your election. You will be solely
responsible for making a timely COBRA election and for paying all COBRA premiums
in a timely manner. Please note that COBRA rates may change, and that the
Company reserves the right to modify or replace benefit plans.
You will receive in the mail from TaxSaver after your Retirement Date, documents
describing the COBRA health benefits available to you.  You will need to review
the documents and elect COBRA during your eligible enrollment period if desired.
If you elect to continue health benefits through COBRA, it will be your
responsibility to pay the required premiums in a timely manner. 
Life Insurance and Accidental Death and Dismemberment Coverage:
The Cigna Life and AD&D products/coverage may be converted from group to
individual coverage. To do so, you must apply directly to the insurance provider
within thirty days after you lose coverage. Forms to convert to an individual
policy will be mailed to you by Cigna.


Accrued and Unused Vacation Time:
You will receive the cash value of any accrued and remaining unused vacation as
of your Retirement Date, which will be payable to you and reported on a Form
W-2, subject to taxes and other withholding, within thirty days after the latter
of the date you sign this Agreement and the date you sign the Release (assuming
you do not subsequently revoke the Release during the revocation period).


401(k) Plan:
If you are a participant in the 401(k) Retirement Plan, the applicable plan
rules will govern your options with respect to managing your account balance
and/or receiving distributions, as applicable, under the plan. You may also
contact Principal at 1-800-547-7754 if you have any general questions concerning
options after retirement.


Non-Qualified Deferred Compensation Plan:
As a participant in the Non-Qualified Deferred Compensation Plan, the
irrevocable election you have previously made regarding the treatment of your
account balance at the time of retirement will govern the treatment of your
account balance. You may also contact Principal at 1-800-999-4031 if you have
any general questions concerning options after retirement.


Taxes:
All amounts payable will be subject to all applicable tax withholdings.




ATTACHMENT B


RELEASE OF CLAIMS


This Release of Claims (“Release”) is between HollyFrontier Corporation and
HollyFrontier Payroll Services, Inc., on behalf of themselves and their
respective parents, subsidiaries, and affiliates (collectively the “Company”),
and me, James Stump. By signing this Release, I am agreeing to waive and release
all claims against the Company and promising not to sue the Company in the
future, all as described in more detail below. In exchange for my agreements and
promises, the Company has agreed to pay the Benefits set forth on Attachment A
which I understand I would not receive unless I sign and do not revoke this
Release as described in Paragraph 3 below. I acknowledge and agree to the
following:
    
1.    Waiver of Claims. I realize that there are various local, state, and
federal laws, both statutory and common law, that may apply and/or relate to my
employment with the Company. Such laws include, but are not limited to, Title
VII of the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of
the United States Code, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act, the Americans with Disabilities Act of 1990,
the Age Discrimination in Employment Act of 1967, the Worker Adjustment and
Retraining Notification Act, the Fair Credit Reporting Act, the Family and
Medical Leave Act, the Equal Pay Act, the Fair Labor Standards Act, the Genetic
Information Nondiscrimination Act of 2008, and the Texas Commission on Human
Rights Act (a/k/a Chapter 21 of the Texas Labor Code).


By signing this Release, I, on behalf of myself and anyone who may have the
legal right to make claims on my behalf, release the Company, and its respective
directors, officers, representatives, agents and employees, and any of the
Company’s successors or predecessors, affiliates, or parent, subsidiary and
related companies (collectively referred to as “Releasees”) from any and all
claims, known or unknown, including claims for attorneys’ fees and costs, which
relate to, or arise out of, my employment or separation from the Company,
including any alleged violations of the laws listed above in this Paragraph 1. I
understand that, subject to the limitations set forth in Paragraph 2 below, I am
giving up all statutory, common law or contract claims and rights, including
those that I am not currently aware of and those not mentioned in this Release,
up to and through the date that I sign and deliver this Release to the Company.
If any claim is not subject to release, I waive, to the extent permitted by law,
any right or ability to be a class or collective action representative or to
opt-in and/or otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
the Company or any other Releasee identified in this Release is a party.
2.    Certain Actions Not Prohibited. I understand that this Release does not
prohibit or prevent me from filing a charge or participating, testifying, or
assisting in investigations, hearings, or other proceedings conducted by the
EEOC or the NLRB, or a similar agency enforcing federal, state or local
anti-discrimination laws. However, to the maximum extent provided by law, I
agree that if such an administrative claim is made to an anti-discrimination
agency, I shall not be entitled to any individual damages, money, or other
personal benefits as a result of such charge, investigation or proceeding. In
addition, I understand that nothing in this Release prohibits me from (a)
reporting possible violations of law (including securities laws) to any
government agency or entity, including to the U.S. Congress, the U.S. Department
of Justice, the U.S. Securities and Exchange Commission or any agency Inspector
General; (b) making disclosures protected under federal whistleblower laws; or
(c) otherwise fully participating in any federal whistleblower programs,
including any such programs managed by the U.S. Securities and Exchange
Commission and/or the Occupational Safety and Health Administration. This
Release does not prohibit or prevent me from receiving individual monetary
awards or other individual relief by virtue of participating in such
whistleblower programs. Furthermore, I understand, and the Company hereby
acknowledges and agrees that this Release does not prevent me from exercising my
rights, if any, to (a) vested benefits under any pension or savings plan or
deferred compensation plan; (b) COBRA benefits under Section 601-608 of ERISA;
(c) receive pay for accrued but unused vacation; and/or (d) any right to my base
salary through my Retirement Date.
3.    Revocation of This Release. I understand that, pursuant to the Older
Workers Benefit Protection Act of 1990 (OWBPA), I have the right to consult an
attorney at my own expense before signing this Release, and the Company has
advised me to consult an attorney; I have at least twenty-one calendar days from
the date I receive this Release to consider the Release before signing it; I may
change my mind and revoke the Release within seven calendar days after signing
it; and that the Release shall not go into effect until then. If I decide to
revoke this Release, I understand that the Company must receive written notice
of my decision before the seven calendar day period expires. I must provide that
notice to the HR Contact identified on Attachment A before the time period
expires.
4.    Applicable Law. The laws of the State of Texas apply to this Release.
BY SIGNING THIS RELEASE, I STATE THAT: (A) THE COMPANY ADVISED ME TO CONSULT AN
ATTORNEY, AT MY OWN EXPENSE, AND THAT I HAVE HAD AN OPPORTUNITY TO DO SO, BEFORE
SIGNING THIS RELEASE; (B) I UNDERSTAND THAT IN ORDER TO RECEIVE THE BENEFITS SET
FORTH ON ATTACHMENT A TO THE AGREEMENT, I MUST SIGN AND RETURN THIS RELEASE TO
THE COMPANY PRIOR TO JULY 3, 2020 BUT NO EARLIER THAN JUNE 30, 2020; (C) I
UNDERSTAND THAT I HAVE SEVEN CALENDAR DAYS TO REVOKE THIS RELEASE AFTER SIGNING
IT; AND (D) I ACKNOWLEDGE THAT THIS RELEASE IS WRITTEN IN A CLEAR AND
STRAIGHT-FORWARD MANNER, THAT I UNDERSTAND ALL OF ITS TERMS, AND THAT I HAVE
MADE A VOLUNTARY DECISION TO SIGN IT.


Agreed to and accepted by, on this ___________ day of
___________________________, 2020.




             EMPLOYEE:
    


/s/    ____________        
James M. Stump








Agreed to and accepted by, on this ___________ day of
___________________________, 2020.






HollyFrontier Corporation
HollyFrontier Payroll Services, Inc.
            


/s/    ____________        
Michael C. Jennings
CEO and President






Consulting Agreement and Release – Stump    8